DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
In claims 1,16,26 Applicant added the limitation “wherein the control information on each beam of the plurality of beams provides a grant for a same hybrid automatic repeat request process with different redundancy versions” from previous dependent claims 2, 18,27 which are now canceled.
Examiner reviewed the meaning of this claimed limitation in view of the specification described on para[0089-0090], page 11,fig.8.
The specification describes on par[0089-0090], page 11, that the Ue receives multiple DCIs for different beams in a same grant. If the Ue incorrectly decodes one beam, it still have a chance to decode another beam correctly. Based on that, examiner believes the teaching of Li et al. can be relied upon to disclose in Fig.20, para[0171-0173] the BS 102 informs resource allocation on beam B1 2025 and beam B4 2025 for MS1. The MS 1 receives data control beams 2005,2020; decodes beam B1, B4 either separately or jointly ( see para[0172,0176-0177]) to increase reliability to receive resource allocation (Wherein the control information on each beam of the plurality of beams provides grant for a same HARQ process with different redundancy version).
Therefore, examiner maintains this office action as “Non-Final” since the teaching of Li et al. discloses the claimed “wherein the control information on each beam of the plurality of beams provides a grant for a same hybrid automatic repeat request process with different redundancy versions” as described above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5,16,17,20,21,22,23-25,26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. ( US Pub.2013/0286960).
In claim 1,16,17,26 Li et al. discloses an apparatus comprising:
determining one or more monitoring occasions for control information for a plurality of
beams (see fig.20; par[0180-0185]; a Ue monitors DCI including UE-specific and common

As defined in the specification on par[0089-0090], Page 11 and fig.8,  the claimed “ the control information provides a grant for a same HARQ process with different redundancy versions” is defined as the Ue receives multiple DCIs for different beams in a same grant. If the Ue incorrectly decodes one beam, it still have a chance to decode 
In claims 3,4 Li et al. discloses wherein the plurality of beams is from a transmission reception point (TRP) or a plurality of transmission reception points ( see fig.14; steps 1410, 1420; par[0140-0141] the Bs 102 transmits beams to the Ms 116).
In claim 5, Li et al. discloses wherein the one or more monitoring occasions are different for different types of control resource sets ( see par[(0184-0185] the Ue monitors PDCCH in search spaces including UE-specific and common search spaces).
In claim 20, Li et al. discloses wherein the monitoring of the occasions is based on time resources, wherein the time resources are different for apparatus-specific control information and common control information (see fig.20;par[0171-0173]; On time domain, PDCCH on beam 2005 is allocated to MS1 while PDCCH on beam 2010 is allocated to MS3).
In claim 21, Li et al. discloses obtaining multiple downlink control information (DCls), wherein the multiple DCls provide a physical downlink shared channel grant in 
In claim 22, LI et al. discloses the operations further comprising activating or deactivating grant free resources based on downlink control information ( see fig.14; step 1425; par[0143] the UE sends confirmation 1425 to the BS to confirm the use of resource allocation).
In claim 23, Li et al. discloses the operations further comprising obtaining time and frequency resources for grant free transmission based on downlink control information (see par[0163-0164] the UE decodes the PDCCH to decode its scheduled beams).
In claim 24, Li et al. discloses the operations further comprising transmitting control signaling for a grant free resource in uplink control information, wherein the transmission comprises user equipment identifier (see fig.28; par[0257-0258]; the Ue decides at step 2820 the data control information for the beams; and requests at step 2825 the BS for the preferred transmission beams).
In claim 25, Li et al. discloses encoding together payload size, modulation coding scheme, hybrid automatic repeat request process identifier, and redundancy version in control information (see fig.2A; par[0064] in the transmit path 200 of the UE, channel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8,19 are rejected under 35 U.S.C. 103 as being unpatentable
over Li et al. (US Pub.2013/0286960) in view of Lee et al. ( US Pat.10,912,111).
In claims 6-8, Li et al. does not disclose wherein the control information of the first beam comprises quasi co-location with a synchronization signal.
Lee et al. discloses in col.9; lines 24-40; a quasi-colocation ( QCL) information between MIB transmission beam and DCI transmission. This information represents bit “1” indicates a QCL relationship of terminal between a SS block and PDCCH. This bit indication is transmitted from a BS to a terminal indicating whether a QCL exists between beams and terminals in the coresets (wherein the control information of the first beam comprises quasi co-location with a synchronization signal). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to 
In claim 19,Li et al. does not disclose monitoring of the occasions is based on time resource providing through MAC CE. Lee et al. discloses in fig.20; col.27; lines 44 to col.28; line 14; a Ue receives DCI from a BS. The DCI includes scheduling information RMSI that is configured via RRC signaling or MAC CE ( monitoring of the occasions is based on time resource providing through MAC CE). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to combine the teaching of Lee et al. with that of Li et al. to schedule beams to the UE via MAC CE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US Pub.2013/0286960; Apparatus and Method for Control Channel Beam management in a Wireless system with a Large number of Antennas);
Lee et al. ( US Pat.10,912,111; Method and Apparatus for Transmitting Remaining Minimum System Information in Multibeam-based System).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413